The defendant, Sam Thompson, was charged by information in the county court of Caddo county, on March 29, 1939, with the offense of transporting intoxicating liquor, was tried, convicted, and sentenced to serve a term of 90 days in the county jail and to pay a fine of $100, from which judgment and sentence he appeals to this court.
Petition in error and case-made were filed in this court on August 30, 1940. No brief has been filed in this case and no oral argument presented. *Page 243 
Where defendant appeals from a judgment of conviction, and neither any brief is filed nor appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have examined the record and find that the information is sufficient to charge the offense of transporting intoxicating liquor. The defendant's motion to suppress the evidence properly was overruled, the evidence is sufficient to sustain the judgment and sentence, and the court's instructions were applicable to the law and facts. On the record before us we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair and impartial trial.
The judgment of the trial court is accordingly in all things affirmed.